Citation Nr: 0519053	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
stroke.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughter


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1943 to May 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Prior to April 5, 2005, VA interpreted the regulations 
applicable to tinnitus claims to mean that no more than a 
single 10-percent disability evaluation could be assigned for 
tinnitus, whether perceived as bilateral or unilateral.  
However, in April 2005, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005) in which 
the Court stated that VA is required to consider ratings 
higher than 10 percent for tinnitus.  VA has asked the United 
States Department of Justice to appeal of the Court's 
decision in the Smith case.  While awaiting the outcome of 
VA's appeal of the Smith case, the Board has been directed to 
withhold decisions involving claims for more than 10 percent 
for bilateral tinnitus.    


REMAND

During a hearing at the RO in August 2004, the veteran 
testified that in the early 1990's, he had been was treated 
at the VA Medical Center (MC) in Minneapolis, Minnesota, for 
complaints of dizziness, wooziness, and drooling.  He noted 
that in August 1994, he underwent testing, including an MRI 
of the brain, which revealed that he had suffered a stroke.  
He stated that he was not given the results of those tests 
until 2001 and that he was not treated for a stroke or the 
potential for additional strokes during the years between 
1994 and 2001.  In any event, he maintained that the VA's 
failure to notify him in a timely manner and to properly 
diagnose or treat his condition caused severe residual 
disability.  Therefore, he contended that he was entitled to 
VA disability compensation benefits under 38 U.S.C.A. § 1151.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In so doing, the VA must notify him of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the RO must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate his specific claim; (2) the information and 
evidence that VA will seek to provide; (3) the information 
and evidence that the veteran is expected to provide; and (4) 
the need to furnish the VA any evidence in his possession 
that pertains to his claim, i.e., something to the effect 
that he should give the VA everything he has pertaining to 
his claim.

In March 2002, the VA telephoned the veteran with respect to 
its duty to assist him in the development of his claim.  It 
is unclear whether that phone call informed the veteran of 
the requirements to substantiate his claim under 38 U.S.C.A. 
§ 1151.  In October 2003, the VA sent the veteran a duty to 
assist letter; however, it did not specify the information 
noted in the paragraph above.  

The record shows that since the early-to-mid-1990's, the 
veteran has been treated at the Minneapolis VAMC for various 
complaints, including dizziness and a loss of balance.  The 
diagnoses have included cerebrovascular accidents.  In 
association with his treatment, the veteran has undergone 
numerous tests and studies such as "ENG's", performed in 
July 1994 and on August 16, 1994; X-rays of the skull, 
performed on August 16, 1994; CT scans of the head, performed 
on November 18, 1993, and July 8, 2004; and MRI's of the 
brain performed von March 1, 1991, August 16, 1994, February 
7, 2001, and July 9 2004.  None of the actual ENG's, X-rays, 
CT's, or MRI's have been associated with the claims folder.  
Moreover, neither the reports associated with the ENG's; nor 
the report of the MRI, performed on March 1, 1991, nor the 
report of the CT, performed on November 18, 1993, have been 
associated with the claims folder.

VA medical records also show that the veteran has been 
treated at St. John's Hospital.  In April 2001, he reportedly 
experienced a syncopal episode, and in January 2004, he had 
reportedly been treated for a cerebrovascular infarct.  The 
records from St. John's Hospital have not been associated 
with the claims folder.

In light of the foregoing, additional development of the 
record is warranted, prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that the following actions have been 
performed:  (1) inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (2) inform the veteran about the 
information and evidence that VA will 
seek to provide; (3) inform the veteran 
about the information and evidence that 
he is expected to provide; and 
(4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim, or something 
to the effect that the veteran should 
give the VA everything it has pertaining 
to his claim.

2.  Request the veteran's complete 
medical treatment file directly from the 
Minneapolis VAMC.  Such records should 
include, but are not limited to, 
discharge summaries, consultation 
reports, reports of radiographic studies, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
progress notes, and pharmacy records.  In 
particular, request the reports of 
"ENG's", performed in July 1994 and on 
August 16, 1994, as well as the report of 
the MRI, performed on March 1, 1991, and 
the report of the CT, performed on 
November 18, 1993.  Also request the 
actual X-rays, CT scans, and MRI's, of 
the veteran's head and/or brain, 
including but not limited to, X-rays of 
the skull, performed on August 16, 1994; 
CT scans of the head, performed on 
November 18, 1993, and July 8, 2004; and 
MRI's performed  von March 1, 1991, 
August 16, 1994, February 7, 2001, and 
July 9 2004.  Also request that the 
veteran provide any such records he may 
have in his possession.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request copies of records from St. 
John's Hospital associated with treatment 
for a syncopal episode in April 2001 and 
with hospitalization for a 
cerebrovascular accident in January 2004.  
Such records should include, but are not 
limited to, discharge summaries, 
consultation reports, reports of 
radiographic studies, laboratory studies, 
daily clinical records, doctor's notes, 
nurse's notes, progress notes, and 
prescription records.  Also request that 
the veteran provide any such records he 
may have in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

4.  When the actions requested in 
paragraphs 1, 2, and 3, have been 
completed, undertake any other indicated 
development, and then readjudicate the 
issue of entitlement to disability 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the 
residuals of a stroke.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




